Citation Nr: 0816060	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for claw foot (pes 
cavus), currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1993, 
when he retired with 20 years of active service.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  
 
In his August 2007 substantive appeal, the veteran requested 
a hearing before the Board.  In April 2008, the veteran 
withdrew his hearing request.  The veteran has been afforded 
his right to a hearing before the Board.  His withdrawal of a 
request for a hearing before the Board is valid, and 
appellate review may proceed.


FINDING OF FACT

In addition to clawing of the great toes, callosities under 
each great toe, and pain on palpation and motion, all of the 
veteran's toes, bilaterally, digits one through five, are 
dorsally contracted, and there is decreased range of motion 
of the right ankle, with prominent inversion, and increased 
medial arches bilaterally, indicating at least some 
contraction of fascia.


CONCLUSION OF LAW

Criteria for an increased evaluation from 10 percent to 30 
percent for pes cavus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5278 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The decision below is favorable to the veteran, and 
represents a partial allowance of his claim.  The Board 
recognizes that 30 percent is not the maximum scheduler 
rating, however, and will discuss how the duty to notify and 
the duty to assist were met in this case.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In this case, the RO advised the veteran of the evidence 
required to substantiate a claim for an increased rating for 
pes cavus in a September 2006 letter, and advised the veteran 
of the criteria in Diagnostic Code 5278 in the November 2006 
rating decision.  Thereafter, in a February 2007 notice of 
disagreement (NOD), the veteran demonstrated that he 
understood that evidence of "curling" of the toes or 
radiologic examination disclosed increased severity of 
symptoms on radiologic examination could be used to 
substantiate the claim for a higher evaluation.  The claim 
was thereafter readjudicated in July 2007, when a statement 
of the case (SOC) was issued.  

The initial defect in notice in the September 2006 VCAA 
notice was cured by issuance of fully compliant notice in the 
November 2006 rating decision, followed by the veteran's 
argument showing that he understood the types of evidence 
that would substantiate the claim, and his statements 
identifying VA records which substantiated an increased 
evaluation from 10 percent to 30 percent, followed by the 
July 2007 readjudication of the claim.  Thus, complete and 
full notice has been issued to the veteran.  Even though such 
notice was not issued to the veteran prior to the initial 
rating decision, the veteran has not bee prejudiced thereby.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In particular, the Board notes that initial notice about the 
criteria pertaining to effective dates and disability ratings 
was issued in September 2006, and that notice included advice 
to the veteran that impact of the service-connected 
disability on activities of daily living and impact on 
employment would be considered.  This notice also included 
information as to how the effective date for a grant of an 
increased evaluation was assigned.  As noted above, the only 
information missing from this notice, specific notice as to 
the criteria provided in Diagnostic Code 5278, was supplied 
in the rating decision.  The veteran's written February and 
August 2007 statements, his notice of disagreement, describes 
such symptoms as pain, limitation of range of motion, 
weakness, fatigue, exacerbations, and functional loss.  

The record demonstrated that the veteran addressed each of 
the rating criteria and the effect on his life in his written 
statements.  Therefore, the Board finds that, although the 
decision in Vazquez-Flores v. Peake had not yet been issued, 
the veteran demonstrated personal knowledge as to each of the 
criteria that this decision  requires veterans be notified 
of.  The veteran had a meaningful opportunity to participate 
in the adjudication of the claim addressed in this decision 
such that essential fairness was assured.  



Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran was afforded VA examination 
relevant to this claim, and VA treatment notes were obtained.  
The veteran has not indicated that any other relevant 
evidence is available.  The veteran has not indicated that 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claim for increased evaluation in excess of 10 percent for 
pes cavus

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Acquired claw foot with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under metatarsal heads, bilateral or unilateral, is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5278.  Acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.

Facts and analysis

The veteran was granted service connection for bilateral pes 
cavus in an August 1993 rating decision proximate to his July 
1993 service discharge, as pes cavus had been diagnosed and 
treated while the veteran was in service.  The veteran's pes 
cavus was evaluated as 10 percent disabling, under Diagnostic 
Code 5278, and that evaluation remained in effect when the 
veteran submitted the August 2006 claim underlying this 
appeal.

September 2006 VA outpatient clinical records reflect that 
the veteran was able to jog three times per week, until he 
experienced an exacerbation of back pain.  

VA outpatient clinical records dated in October 2006 and 
February 2007 disclose that, in addition to clawing of the 
great toes, a callosity under each great toe, and pain on 
palpation and motion, all of the veteran's toes, bilaterally, 
digits one through five, were dorsally contracted.  In 
addition, there was decreased range of motion of the right 
ankle, consistent with the veteran's service-connected right 
ankle disability.  Prominent inversion at the right ankle 
meets the criteria for limitation of dorsiflexion at the 
ankle, at least for the right foot, although motion was still 
normal on the left.  The examiner's notation that the medial 
arches were increased bilaterally suggests some contraction 
of the plantar fascia.  

On VA examination conducted in November 2006, the veteran 
complained of pain.  He was using shoe inserts provided 
through the podiatry service.  There were callosities under 
the big toes, the plantar fascia was smooth, and all toes 
were in a fixed flexion position.  The examiner noted that 
limitation of motion at the right ankle was due to the 
veteran's service-connected right ankle disability, residuals 
of removal of a benign osteochondroma.  The RO determined 
that the report of this examination did not warrant a 30 
percent evaluation, as there was no evidence of hammer toes, 
there was normal range of motion of dorsiflexion and plantar 
flexion in the left ankle, and limitation of right ankle 
motion was due to the service-connected right ankle 
disability.  The plantar fascia was smooth and without 
contraction, and the forefoot was not dropped on either foot.  
The veteran complained of tenderness at the top of foot, but 
there was no notation of pain at the metatarsal heads other 
than the great toe.  Thus, the RO concluded that the veteran 
met the criteria for a 10 percent evaluation, but met only 
one of the four criteria for a 20 percent evaluation, for 
unilateral pes cavus, or for a 30 percent evaluation for 
bilateral pes cavus.

However, the October 2006 and February 2007 VA outpatient 
treatment records reflect that all of the toes were in 
dorsiflexion.  It appears that the notation "fixed flexion 
of all toes" on the November 2006 VA examination may mean 
that the veteran has hammertoes.  If so, then the evidence 
from these examinations is at least in equipoise to warrant a 
30 percent evaluation.  

The Board notes that the veteran contends, in a February 2007 
statement, that he is entitled to an increased evaluation 
form February 2006.  However, as any the claim for an 
increased evaluation is before the Board, the Board need not 
address, and has no jurisdiction to address, the proper 
effective for the increased evaluation to 30 percent.  The 
veteran will have an opportunity to disagree with the 
effective date when the RO implements this decision regarding 
the evaluation to be assigned.  As the veteran has contended 
that the severity of the disability at issue increased prior 
to the submission of the August 2006, rather than during the 
pendency of the claim, the Board finds that the evidence does 
not support an increased, "staged" evaluation after the 
claim was submitted in August 2006, but rather, the October 
2006 VA outpatient clinical records reflect that the 
disability remained stable, at a severity commensurate with 
the 30 percent evaluation assigned in this decision, 
throughout the pendency of the claim.  Although the Board has 
considered "staged" ratings, the Board finds that there is 
no period of time during which the veteran is entitled to an 
evaluation in excess FO 30 percent for pes cavus.  In 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart, supra.  

Resolving any reasonable doubt in the veteran's favor, this 
report shows that all toes tended to dorsiflexion, there was 
limitation of dorsiflexion of the right ankle, and shortened 
plantar fascia bilaterally, meeting both of these criteria 
for an evaluation in excess of 10 percent.  Although the 
veteran did not complain of marked tenderness under the 
metatarsal heads, he complained of pain either under or above 
the metatarsal heads, with the dorsal contraction 
("curling") of the toes.  

As the Board finds that resolution of reasonable doubt in the 
veteran's favor results in an increase from 10 percent to 30 
percent, the provision of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt, is not applicable to warrant 
an evaluation in excess of 30 percent.  The claim for an 
increased evaluation in excess of 10 percent is granted, and 
an increased evaluation to 30 percent may be granted.  


ORDER

An increased evaluation from 10 percent to 30 percent is 
granted, subject to law and regulations governing the 
effective date of an award of increased compensation.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


